Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the response filed 03 June 2022, the following has occurred: Claims 1-6, 11, 13, 17 and 19 have been amended.
Now claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 11 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system, non-transitory computer readable medium (CRM) and method for generating a health record problem list. The limitations of:
Claims 1, which is representative of claim 17
obtain electronic health data […]; apply natural language processing to generate extracted health data from the electronic health data; map, […] the extracted health data to normalized terms in one or more ontologies, thereby automatically generating normalized health data; determine, […], if any relationship exists between entries within the normalized health data, wherein determining if any relationship exists between the entries within the normalized health data includes: identifying originating medical issue data; and identifying subsequent relevant medical data addressing or resolving the originating medical issue data; when a relationship exists between the entries within the normalized health data, using an ontological list, automatically generate a relationship map relating the originating medical data with the subsequent relevant medical data, wherein the relationship map comprises one or more paths connecting originating medical data and subsequent relevant medical data; [… obtain …] a request for dynamic health record problem list data from a client device; and [… provide …] the dynamic health record problem list data […], wherein the dynamic health record problem list data includes the relationship map, wherein the dynamic health record problem list data is an [… output …], wherein the relationship map comprises selectable medical record entries that, when selected […], causes the system to [… output …] the electronic health data corresponding to the selected medical record entry, wherein the relationship map comprises a practice recommendation […], the practice recommendation [… provided …] on one of the one or more paths connecting the originating medical data and the subsequent relevant medical data, and wherein the relationship map includes a selection mechanism and wherein, in response to [… obtaining …] a selection of the selection mechanism […], the subsequent relevant medical data associated with the one of the one or more paths is [… provided …]..
Claim 11
obtaining electronic health data […]; applying natural language processing to generate extracted health data from the electronic health data; mapping, […], the extracted health data to normalized terms in one or more ontologies, thereby automatically generating normalized health data; determining, […], if any relationship exists between entries within the normalized health data, wherein determining if any relationship exists between the entries within the normalized health data includes: identifying originating medical issue data; and identifying subsequent relevant medical data addressing or resolving the originating medical issue data; when a relationship exists between the entries within the normalized health data, using an ontological list, automatically generating a relationship map relating the originating medical data with the subsequent relevant medical data, wherein the relationship map comprises one or more paths connecting originating medical data and subsequent relevant medical data; and generating a practice recommendation […] based on the normalized health data, wherein the relationship map comprises selectable medical record entries that, when selected via a client device, causes the system to [… output …] the electronic health data corresponding to the selected medical record entry, wherein the relationship map comprises the practice recommendation [… provided …] on one of the one or more paths connecting the originating medical data and the subsequent relevant
medical data, and wherein the relationship map includes a selection mechanism and wherein, in response to [… obtaining …] a selection of the selection mechanism […], the subsequent relevant medical data associated with the one of the one or more paths is [… provided …].
, as drafted, is a system, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting an electronic processor (server), memory, a client device and one or more remote servers, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the electronic processor (server), memory, a client device and one or more remote servers, the claim encompasses organization of data to determine and represent relationships in the data for a clinician to interact with (see Applicant’s specification paragraphs [0002]-[0004]; describing creation and use of a problem list as human activity). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an electronic processor (server), memory, a client device and one or more remote servers, which implements the identified abstract idea. The electronic processor (server), memory, a client device and one or more remote servers are recited at a high-level of generality (i.e., general purpose computers/components performing/ implementing generic computer functions; see Applicant’s specification Figure 1, paragraphs [0019]-[0023] and [0072]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims recite the additional elements of “training a machine learning computer system…”, “obtain […] over one or more networks… receive… provide…”, an interactive user interface and “display the electronic health data”. The “training a machine learning computer system…” is recited at a high level of generality (i.e., as a general means to train an off-the shelf machine learning algorithm; see Applicant’s specification paragraphs [0025]-[0026]) and amounts to generally linking the abstract idea to a particular technological environment. The “obtain […] over one or more networks… receive… provide…” steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The interactive user interface is recited at a high level of generality (i.e., as a generic user interface to allow a user to interact with data) and amounts to generally linking the abstract idea to a particular technological environment. The “display the electronic health data” is recited at a high level of generality (simply outputting data on a generic display for a user) and amounts to simply output of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an electronic processor (server), memory, a client device and one or more remote servers, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “training a machine learning computer system…”, “obtain […] over one or more networks… receive… provide…”, an interactive user interface and “display the electronic health data” were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The “training a machine learning computer system…” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Devarakonda (20150356270): claims 4-6; Ghosh (20190147993): paragraphs [0019]-[0021]; Haug (2008/0133275): paragraph [0076]; training a machine learning algorithm is well-understood, routine and conventional. The “obtain […] over one or more networks… receive… provide…” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The interactive user interface steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Gold (20200073516): paragraph [0007]; Sevenster (20200043165): paragraph [0024]; an interactive user interface to receive input is well-understood, routine, and conventional. The “display the electronic health data” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Devarakonda (20150356270): claim 1; Ghosh (20190147993): paragraph [0022]; Sevenster (20200043165): paragraph [0026]; displaying data on a display is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2-10, 12-16 and 18-20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2-6, 8-10, 13, 15-16 and 19-20, further define the organization of data for performance of the abstract idea, however the claims do no recite any additional elements and therefore do not provide a practical application and/or significantly more.
Claims 7, 12, 14 and 18 further define the additional elements of “obtain […] over one or more networks… receive… provide…”, however, “obtain […] over one or more networks… receive… provide…” are well-understood, routine and conventional elements/functions (as evidenced above) and therefore does not provide a practical application and/or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0356270 (hereafter “Devarakonda”; already of record in the IDS), in view of U.S. Patent App. No. 2020/0005916 (hereafter “Brooks”), in view of U.S. Patent App. No. 2020/0073516 (hereafter “Gold”), in view of U.S. Patent App. No. 2008/0133275 (hereafter “Haug”), in view of U.S. Patent App. No. 2012/0239671 (hereafter “Chaudhri”), in view of U.S. Patent App. No. 20170372441 (hereafter “Adams”).

 	Regarding (Currently amended) claim 1, Devarakonda teaches a system for generating a health record problem list (Devarakonda: Figure 1, paragraph [0014], “The present methods, devices, and systems provide systems 300 that can identify medical problems from a longitudinal electronic medical record (EMR) 302. The present methods, devices, and systems can use both structured data and unstructured data 302 to perform automated multi-document problem list generation across the entire EMR”), the system comprising:
	--an electronic processor; and memory storing instructions that, when executed by the electronic processor (Devarakonda: paragraphs [0042]-[0043], “may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention”), cause the system to: […];	
	--apply natural language processing to generate extracted health data from the electronic health data (Devarakonda: paragraphs [0013]-[0015], “identify medical problems from an electronic medical record using natural language processing techniques to generate the pertinent medical problems for a patient… a candidate generation module 304 extracts candidate medical concepts from the EMR 302, including both the unstructured and structured data”. Also see, paragraph [0024]);
	--map, with the machine learning computer system as trained the extracted health data to normalized terms in one or more ontologies, thereby automatically generating normalized health data (Devarakonda: Figures 1-4, paragraph [0004], “map data of an electronic medical record to standardized medical concepts”, paragraphs [0015]-[0016], “In order to perform such mapping, a medical ontology such as the Unified Medical Language System (UMLS) is applied to the structured and unstructured data in the electronic medical record”, Claim 5, “using machine learning processes to dynamically determine how likely said standardized medical concepts match actual medical problems of patients”. The Examiner notes the machine learning (cognitive system) is used to map the extracted health data to an ontology and determine what the problems the patient has are);
	--determine, with the machine learning computer system, if any relationship exists between entries within the normalized health data (Devarakonda: paragraph [0017], “A feature generation module 306 then processes the candidate medical problems… relationship identification… Relationship identification includes two features; first, latent semantic analysis (LSA) can be used to identify a relationship between a candidate medical problem and medications, lab test results, etc.”. Also see, paragraphs [0020], claims 4-6), wherein determining if any relationship exists between the entries within the normalized health data includes: […]; and
	--provide the dynamic health record problem list data to the client device, wherein the dynamic health record problem list data includes [... the determined relationships …] (Devarakonda: paragraph [0004], “output a list of the medical problems from the computerized device”, paragraph [0041], “output a list of the preferred names from the computerized device in item 514”. Also see, paragraphs [0017]-[0020]), […].
	Devarakonda may not explicitly teach (underlined below for clarity):
	--obtain electronic health data from one or more remote servers over one or more networks;
	--wherein determining if any relationship exists between the entries within the normalized health data includes: identifying originating medical issue data; and 
	--identifying subsequent relevant medical data addressing or resolving the originating medical issue data;
	--when a relationship exists between the entries within the normalized health data, using an ontological list, automatically generate a relationship map relating the originating medical data with the subsequent relevant medical data, 
	--wherein the relationship map comprises one or more paths connecting originating medical data and subsequent relevant medical data;
	--provide the dynamic health record problem list data to the client device, wherein the dynamic health record problem list data includes the relationship map,
	--wherein the relationship map comprises selectable medical record entries that, when selected via the client device, causes the system to display the electronic health data corresponding to the selected medical record entry, […], and 
	--wherein the relationship map includes a selection mechanism and wherein, in response to receiving a selection of the selection mechanism via the interactive user interface, the subsequent relevant medical data associated with the one of the one or more paths is expanded within the interactive user interface.	
	Brooks teaches obtain electronic health data from one or more remote servers over one or more networks (Brooks: Figures 8-9, paragraph [0036], “user interface 104 may communicate with EHR system 102 through network 110 to receive patient EMRs”);
	--wherein determining if any relationship exists between the entries within the normalized health data includes: identifying originating medical issue data (Brooks: paragraph [0017], “parsing the historical EHR information to determine a first date associated with the diagnosis event and extracting the diagnosis event and the first date”, paragraph [0054], “The beginning date may be the first date associated with patient medical information from extractor 124.”. Also see, paragraphs [0054]-[0060]); and 
	--identifying subsequent relevant medical data addressing or resolving the originating medical issue data (Brooks: paragraph [0054]-[0060], “timeline determiner 126 determines a timeline of contextually and clinically relevant information. In some embodiments, the timeline may be determined based on a set of clinical diagnoses and relevant dates associated with the set of clinical diagnoses… The end date may be the last date associate with patient medical information from extractor 124… timeline determiner 126 may determine that the timeline should include dates associated with ongoing and/or resolved clinical diagnoses. In some aspects, timeline determiner 126 may determine that the timeline should include the relevant dates corresponding to the ongoing and/or resolved clinical diagnoses in chronological order between the beginning date and the end date. For example, clinical diagnoses that have one or more onset dates and not an equal number of termination dates may be considered ongoing clinical diagnoses… timeline determiner 126 may include the resolved diagnoses and their associated dates on the timeline… timeline determiner 126 may determine that the timeline should include dates associated with historical or current measurements for diagnostic parameters. In some cases, diagnostic parameters and their associated measurements are considered relevant when they have a clinical relation to a clinical diagnosis”. Also see, paragraph [0068]);
	--when a relationship exists between the entries within the normalized health data, using an ontological list, automatically generate a relationship map relating the originating medical data with the subsequent relevant medical data (Brooks: paragraph [0009], “presenting clinically relevant information in a manner than can be utilized across various sized user interfaces… while continuing to maintain context and show trends among the patient information… provides an overview of relevant clinical data in a flowsheet that allows for correlation of clinical events, aids in reviewing and assessing patient conditions, and helps determine treatments. In some cases, the technology may be presented as a timeline”, paragraph [0054], “the timeline determiner 126 determines a timeline of contextually and clinically relevant information. In some embodiments, the timeline may be determined based on a set of clinical diagnoses and relevant dates associated with the set of clinical diagnoses”. The Examiner notes a timeline reads on a relationship map under broadest reasonable interpretation), 
	--wherein the relationship map comprises one or more paths connecting originating medical data and subsequent relevant medical data (Brooks: Figures 2-6, paragraph [0011], “first timeline area may have a first indication of a timespan that presents all of or a portion of a determined timeline. The determined timeline may include relevant dates associated with particular events”, paragraph [0068], “the onset date end may be associated with an onset date of the clinical diagnosis, while the termination date end may be associated with a termination date of the clinical diagnosis. In some cases, the duration region will extend from the onset date end horizontally to the termination date end”, paragraph [0098], “the first timeline area includes a vertical set of clinical diagnoses that includes a clinical diagnosis corresponding to the diagnosis event”. The Examiner notes a timeline is a path and teaches what is required);
	--provide the dynamic health record problem list data to the client device, wherein the dynamic health record problem list data includes the relationship map (Brooks: Figures 2-6, 8-9 paragraph [0098], “At block 960, the first timeline area is communication for visual presentation on a user interface.”),
	--wherein the relationship map comprises selectable medical record entries that, when selected via the client device, causes the system to display the electronic health data corresponding to the selected medical record entry (Brooks: Figure 6, paragraph [0088], “data indicators, such as data indicator 227 and 228 may indicate input locations on the GUI for retrieving additional data using the metadata tags. For example an input (e.g., a mouse click or a touch) at one of the data indicators may recall additional information in the patient EHR relative to the location of the data indicator. For example, if the data indicator is on a duration indicator, then the information recalled may correspond to the clinical diagnosis associated with the duration indicator. In some cases, data indicators may be used to represent and recall particular information about particular events”), […], and
	--wherein the relationship map includes a selection mechanism and wherein, in response to receiving a selection of the selection mechanism via the interactive user interface, the subsequent relevant medical data associated with the one of the one or more paths is expanded within the interactive user interface (Brooks: Figures 3-4, paragraph [0010], “additional information about ongoing and/or resolved problems may be accessed via an input, such as a cursor hover, that initiates a pop-up display”, paragraphs [0083]-[0084], “additional information will not be visible until an input is received at the tagged date. In some aspects, the type of additional information recalled may be preconfigured. Upon receiving the input, the metadata tag may be used to recall the additional information, which will then be displayed in a pop-up window… the GUI generator 128 recalls additional information about the date 111 stored in the EHR. The additional information is illustrated as being presented in date pop-up window 150”).
	One of ordinary skill in the art before the effective filing date would have found it obvious to include identifying originating and subsequent medical data to create and display a relationship map as taught by Brooks within the determination and presentation of a problem list as taught by Devarakonda with the motivation of “provide ways for physicians to quickly and easily review historical patient information in an efficient and rapid manner.” (Brooks: paragraph [0006]).
	Devarakonda and Brooks may not explicitly teach (underlined below for clarity):
	--wherein the dynamic health record problem list data is an interactive user interface,
	Gold teaches wherein the dynamic health record problem list data is an interactive user interface (Gold: Figures 2-4, and paragraph [0007], “a dynamically-adjustable user interface for modifying a patient problem list”),
	One of ordinary skill in the art before the effective filing date would find it obvious to include a user interface for dynamically adjusting the problem list as taught by Gold within the obtaining of health data to generate a problem list as taught by Devarakonda and Brooks with the motivation of “evaluate the present significance of those entries” (Gold: paragraphs [0002]-[0005]).
	Devarakonda, Brooks and Gold may not explicitly teach (underlined below for clarity):
	--train a machine learning computer system using a training set of dynamic health record problem lists;
	--wherein the relationship map comprises a practice recommendation generated via the machine learning computer system as trained,
	Haug teaches train a machine learning computer system using a training set of dynamic health record problem lists (Haug: Figure 7, paragraph [0024], “prediction engine is trained using information from a database of medical records”, paragraphs [0064]-[0065], “The EMR 410 may contain a problem list 412 that organizes patient data according to problems”, paragraph [0069], “building and using a BN… a BN 702 is a type of conditional probability model… A BN 702 may be built”, paragraph [0077], “a data set 712 including many sets of patients' data is used to train a BN 702 which is then applied to an individual patient to help the clinician maintain an accurate and current problem list for the individual patient”. Also see, paragraphs [0070]-[0076]. The Examiner notes the EMR database is used to generate a data set to train the Bayesian Network, and contains a problem list and reads on what is required under the broadest reasonable interpretation);
	--wherein the relationship map comprises a practice recommendation generated via the machine learning computer system as trained(Haug: paragraph [0041], “suggest solutions to problems. In particular, the DSS 106 is an expert system that can inspect raw clinical data and propose solutions to problems (that the patient may be experiencing) to clinicians”),
	One of ordinary skill in the art before the effective filing date would have found it obvious to include training a machine learning system using a training set and generation of a practice recommendation as taught by Haug within the training and use of machine learning to dynamically update a problem list as taught by Devarakonda, Brooks and Gold with the motivation of better training the system to use available EHR data to determine a problem list for a patient (Haug: paragraph [0008]).
	Devarakonda, Brooks, Gold and Haug may not explicitly teach (underlined below for clarity):
	--receive a request for dynamic health record problem list data from a client device;
	Chaudhri teaches receive a request for dynamic health record problem list data from a client device (Chaudhri: Figure 3, paragraph [0032], “Presentation, as performed by the processor 15, is displaying health information to the requesting user”, paragraph [0060], “a request to generate a problem list that is compliant with a specific standards-based format”. Also see, paragraphs [0019], [0036]-[0038]);
	One of ordinary skill in the art before the effective filing date would have found it obvious to include a request for a problem list as taught by Chaudhri within the generation of a problem list as taught by Devarakonda, Brooks, Gold and Haug with the motivation of “improved outcomes for a downstream process or set of downstream processes in the health care industry” (Chaudhri: paragraph [0079]).
Devarakonda, Brooks, Gold and Haug may not explicitly teach (underlined below for clarity):
--wherein the relationship map comprises a practice recommendation generated via the machine learning computer system as trained, the practice recommendation displayed on one of the one or more paths connecting the originating medical data and the subsequent relevant medical data,
	Adams teaches wherein the relationship map comprises a practice recommendation generated via the machine learning computer system as trained, the practice recommendation displayed on one of the one or more paths connecting the originating medical data and the subsequent relevant medical data (Adams: Figure 4, 6, 9, paragraph [0011], “a graphical user interface including a timeline-based graphical schedule of future patient treatments on a first portion of a displayed timeline... a timeline-based graphical schedule of past patient treatments on a second portion of the displayed timeline, configured to display verified past patient treatments”, paragraph [0039], “The display 200 includes a timeline-based graphical schedule of future patient treatments 210 on the right hand portion of the display and a timeline-based graphical schedule of past patient treatments 220 on the left hand portion of the display”, paragraph [0051], “identifies and graphically presents recommended options for scheduling adjustments on the time schedule display of the graphical user interface 14. At least one alternate sequence of revised patient treatments 304 is graphically provided by the rescheduling assistance engine”, paragraph [0073], “the system requests whether to update the future planned schedule of the infusion planning system at 730. If the user desires to make updates, at 740, the system provides the user a set of option for schedule adjustment”. The Examiner notes recommended adjustments to the treatment schedule are provided as recommendations, additionally scheduled events (i.e., a recommended event) is scheduled and displayed on timeline (i.e., relationship map)),
	One of ordinary skill in the art before the effective filing date would have found it obvious to include a recommendation on the relationship map as taught by Adams within the dynamic health record problem list and relationship map as taught by Devarakonda, Brooks, Gold and Haug with the motivation of “enhance the efficiency and efficacy of patient treatment” (Adams: paragraph [0041]).

Regarding (Currently Amended) claim 2, Devarakonda, Brooks, Gold, Haug, Chaudhri and Adams teaches the limitations of claim 1, and further teaches rank items based on a relative ranking of the items in the normalized health data, the relative ranking providing a treatment priority indication (Devarakonda: paragraph [0018], “the candidate medical problems are reduced to a final list of the highest ranking medical problems by applying a threshold”, paragraph [0022], “The scoring processes provide supporting evidence (positively or negatively) in terms of the relevancy of the disorders/ diseases to the patient and severity of their clinical concern”. The Examiner notes the breath of “treatment priority indication” reads on severity of the problem).
The motivation to combine is the same as in claim 1, incorporated herein. 

Regarding (Currently Amended) claim 4, Devarakonda, Brooks, Gold, Haug, Chaudhri and Adams teaches the limitations of claim 1, and further teaches generate the practice recommendation based on the normalized health data (Haug: paragraph [0041], “suggest solutions to problems. In particular, the DSS 106 is an expert system that can inspect raw clinical data and propose solutions to problems (that the patient may be experiencing) to clinicians”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 5, Devarakonda, Brooks, Gold, Haug, Chaudhri and Adams teaches the limitations of claim 4, and further teaches wherein the practice recommendation includes a suggested follow-up or a suggested clinical determination (Haug: paragraph [0041], “suggest solutions to problems. In particular, the DSS 106 is an expert system that can inspect raw clinical data and propose solutions to problems (that the patient may be experiencing) to clinicians”, paragraph [0099], “suggest a missing value for the target variable (PO2 1012) given the values of the non-target variables”. The Examiner notes this reads on a suggested determination). 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 6, Devarakonda, Brooks, Gold, Haug, Chaudhri and Adams teaches the limitations of claim 5, and further teaches wherein the practice recommendation includes a potential connection between items in the normalized health data (Devarakonda: Figures 4-6, paragraph [0029]; Haug: paragraph [0041], “suggest solutions to problems. In particular, the DSS 106 is an expert system that can inspect raw clinical data and propose solutions to problems (that the patient may be experiencing) to clinicians”; Brooks: Figure 2. The Examiner notes the timeline is provided along with the recommendation, and is a possible connection under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 7, Devarakonda, Brooks, Gold, Haug, Chaudhri and Adams teaches the limitations of claim 1, and further teaches wherein obtaining electronic health data includes obtaining data from at least two unrelated medical record databases (Brooks: paragraph [0034], “EHR system 102 may include one or more data stores of health records”).
The motivation to combine is the same as in claim 1, incorporated herein. 

Regarding (Original) claim 8, Devarakonda, Brooks, Gold, Haug, Chaudhri and Adams teaches the limitations of claim 1, and further teaches de-duplicate a source of truth in the normalized health data (Gold: paragraph [0058], “the system may remove redundant problem list entries through one or more methods… Deduplication may involve removing multiple problem list instances that are mapped to the same interface terminology lexical”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 9, Devarakonda, Brooks, Gold, Haug, Chaudhri and Adams teaches the limitations of claim 1, and further teaches deprioritize a resolved issue in the normalized health data (Gold: paragraphs [0021]-[0022], “treat a problem as "finite" if a clinician would expect it to be resolved”, paragraph [0052], “resolve the problem and also add it to the patient's Past Medical History list”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 10, Devarakonda, Brooks, Gold, Haug, Chaudhri and Adams teaches the limitations of claim 1, and further teaches link normalized health data to one or more source documents (Devarakonda: paragraph [0018], “a candidate medical problem appearing in a certain section of an EMR a numerical score may be generated to reflect presence of the problem in that section. For example, different scores can be given based on terms appearing in different locations”).
The motivation to combine is the same as in claim 1, incorporated herein.

REGARDING CLAIM(S) 17 AND 18
Claim(s) 17 and 18 is/are analogous to Claim(s) 1 and 7, thus Claim(s) 17 and 18 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1 and 7.

Claims 3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0356270 (hereafter “Devarakonda”; already of record in the IDS), U.S. Patent App. No. 2020/0005916 (hereafter “Brooks”), U.S. Patent App. No. 2020/0073516 (hereafter “Gold”), U.S. Patent App. No. 2008/0133275 (hereafter “Haug”), U.S. Patent App. No. 2012/0239671 (hereafter “Chaudhri”) and U.S. Patent App. No. 20170372441 (hereafter “Adams”) as applied to claims 1 and 17 above, and further in view of U.S. Patent App. No. 2017/0351754 (hereafter “Devarakonda’754”).

Regarding (Currently Amended) claim 3, Devarakonda, Brooks, Gold, Haug, Chaudhri and Adams teaches the limitations of claim 1, and further teaches rank items based on a […] ranking of the items in the normalized health data, […] (Devarakonda: paragraph [0018], “the candidate medical problems are reduced to a final list of the highest ranking medical problems by applying a threshold”, paragraph [0022], “The scoring processes provide supporting evidence (positively or negatively) in terms of the relevancy of the disorders/ diseases to the patient and severity of their clinical concern”).
Devarakonda, Brooks, Gold, Haug, Chaudhri and Adams may not explicitly teach (underlined below for clarity):
--rank items based on a trust ranking of the items in the normalized health data, the trust ranking providing a veracity indication.
Devarakonda’754 teaches rank items based on a trust ranking of the items in the normalized health data, the trust ranking providing a veracity indication (Devarakonda’754: paragraph [0036], “scoring algorithms may look at temporal or spatial features in the language, while others may evaluate the source of the portion of the corpus of data and evaluate its veracity”). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Devarakonda’754 with teaching of Devarakonda, Brooks, Gold, Haug, Chaudhri and Adams since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the algorithm for scoring a trust and providing a veracity indication as taught by Devarakonda’754 for the scoring and ranking of items as taught by Devarakonda, Brooks, Gold, Haug, Chaudhri and Adams. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Regarding (Currently Amended) claim 19, Devarakonda, Brooks, Gold, Haug, Chaudhri and Adams teaches the limitations of claim 18, and further teaches generating the practice recommendation based on the normalized health data (Haug: paragraph [0041], “suggest solutions to problems. In particular, the DSS 106 is an expert system that can inspect raw clinical data and propose solutions to problems (that the patient may be experiencing) to clinicians”), 
--wherein the practice recommendation includes a suggested follow-up or a suggested clinical determination (Haug: paragraph [0041], “suggest solutions to problems. In particular, the DSS 106 is an expert system that can inspect raw clinical data and propose solutions to problems (that the patient may be experiencing) to clinicians”, paragraph [0099], “suggest a missing value for the target variable (PO2 1012) given the values of the non-target variables”. The Examiner notes this reads on a suggested determination);
--ranking items based on a relative ranking of the items in the normalized health data, the relative ranking providing a treatment priority indication (Devarakonda: paragraph [0018], “the candidate medical problems are reduced to a final list of the highest ranking medical problems by applying a threshold”, paragraph [0022], “The scoring processes provide supporting evidence (positively or negatively) in terms of the relevancy of the disorders/ diseases to the patient and severity of their clinical concern”. The Examiner notes the breath of “treatment priority indication” reads on severity of the problem); and
--ranking items based on a […] ranking of the items in the normalized health data, […] (Devarakonda: paragraph [0018], “the candidate medical problems are reduced to a final list of the highest ranking medical problems by applying a threshold”, paragraph [0022], “The scoring processes provide supporting evidence (positively or negatively) in terms of the relevancy of the disorders/ diseases to the patient and severity of their clinical concern”).
Devarakonda, Brooks, Gold, Haug and Chaudhri may not explicitly teach (underlined below for clarity):
--ranking items based on a trust ranking of the items in the normalized health data, the trust ranking providing a veracity indication.
Devarakonda’754 teaches ranking items based on a trust ranking of the items in the normalized health data, the trust ranking providing a veracity indication (Devarakonda’754: paragraph [0036], “scoring algorithms may look at temporal or spatial features in the language, while others may evaluate the source of the portion of the corpus of data and evaluate its veracity”).
The motivation to combine is the same as in claim 3, incorporated herein.

Regarding (Original) claim 20, Devarakonda, Brooks, Gold, Haug, Chaudhri, Adams and Devarakonda’754 teaches the limitations of claim 19, and further teaches de-duplicating a source of truth in the normalized health data (Gold: paragraph [0058], “the system may remove redundant problem list entries through one or more methods… Deduplication may involve removing multiple problem list instances that are mapped to the same interface terminology lexical”);
--deprioritizing a resolved issue in the normalized health data (Gold: paragraphs [0021]-[0022], “treat a problem as "finite" if a clinician would expect it to be resolved”, paragraph [0052], “resolve the problem and also add it to the patient's Past Medical History list”); and 
--linking the normalized health data to one or more source documents (Devarakonda: paragraph [0018], “a candidate medical problem appearing in a certain section of an EMR a numerical score may be generated to reflect presence of the problem in that section. For example, different scores can be given based on terms appearing in different locations”. Also see).
The motivation to combine is the same as in claim 3, incorporated herein.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0356270 (hereafter “Devarakonda”; already of record in the IDS), in view of U.S. Patent App. No. 2020/0005916 (hereafter “Brooks”), in view of U.S. Patent App. No. 2008/0133275 (hereafter “Haug”), in view of U.S. Patent App. No. 20170372441 (hereafter “Adams”).

	Regarding (Currently Amended) claim 11, Devarakonda teaches a Non-transitory computer-readable medium including instructions that, when executed by an electronic processor, perform a set of functions (Devarakonda: paragraphs [0042]-[0043], “may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention… computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”), the set of functions comprising: […];
	--applying natural language processing to generate extracted health data from the electronic health data (Devarakonda: paragraphs [0013]-[0015], “identify medical problems from an electronic medical record using natural language processing techniques to generate the pertinent medical problems for a patient… a candidate generation module 304 extracts candidate medical concepts from the EMR 302, including both the unstructured and structured data”. Also see, paragraph [0024]);
	--mapping, with the machine learning computer system as trained the extracted health data to normalized terms in one or more ontologies, thereby automatically generating normalized health data (Devarakonda: Figures 1-4, paragraph [0004], “map data of an electronic medical record to standardized medical concepts”, paragraphs [0015]-[0016], “In order to perform such mapping, a medical ontology such as the Unified Medical Language System (UMLS) is applied to the structured and unstructured data in the electronic medical record”, Claim 5, “using machine learning processes to dynamically determine how likely said standardized medical concepts match actual medical problems of patients”. The Examiner notes the machine learning (cognitive system) is used to map the extracted health data to an ontology and determine what the problems the patient has are);
	--determining, with the machine learning system, if any relationship exists between entries within the normalized health data (Devarakonda: paragraph [0017], “A feature generation module 306 then processes the candidate medical problems… relationship identification… Relationship identification includes two features; first, latent semantic analysis (LSA) can be used to identify a relationship between a candidate medical problem and medications, lab test results, etc.”. Also see, paragraphs [0020], claims 4-6), […].
Devarakonda may not explicitly teach (underlined below for clarity):
	--obtaining electronic health data, wherein the electronic health data is obtained by the
electronic processor communicating with one or more remote servers over one or more networks;
--wherein determining if any relationship exists between the entries within the normalized health data includes: identifying originating medical issue data; and
--identifying subsequent relevant medical data addressing or resolving the originating medical issue data;
--when a relationship exists between the entries within the normalized health data, using an ontological list, automatically generating a relationship map relating the originating medical data with the subsequent relevant medical data, 
--wherein the relationship map comprises one or more paths connecting originating medical data and subsequent relevant medical data;  
	--wherein the relationship map comprises selectable medical record entries that, when selected via a client device, causes the system to display the electronic health data corresponding to the selected medical record entry, […],
	--wherein the relationship map includes a selection mechanism and wherein, in response to receiving a selection of the selection mechanism via the interactive user interface, the subsequent relevant medical data associated with the one of the one or more paths is expanded within the interactive user interface. 
	Brooks teaches obtaining electronic health data, wherein the electronic health data is obtained by the electronic processor communicating with one or more remote servers over one or more networks (Brooks: Figures 8-9, paragraph [0036], “user interface 104 may communicate with EHR system 102 through network 110 to receive patient EMRs”);
--wherein determining if any relationship exists between the entries within the normalized health data includes: identifying originating medical issue data (Brooks: paragraph [0017], “parsing the historical EHR information to determine a first date associated with the diagnosis event and extracting the diagnosis event and the first date”, paragraph [0054], “The beginning date may be the first date associated with patient medical information from extractor 124.”. Also see, paragraphs [0054]-[0060]); and
	--identifying subsequent relevant medical data addressing or resolving the originating medical issue data (Brooks: paragraph [0054]-[0060], “timeline determiner 126 determines a timeline of contextually and clinically relevant information. In some embodiments, the timeline may be determined based on a set of clinical diagnoses and relevant dates associated with the set of clinical diagnoses… The end date may be the last date associate with patient medical information from extractor 124… timeline determiner 126 may determine that the timeline should include dates associated with ongoing and/or resolved clinical diagnoses. In some aspects, timeline determiner 126 may determine that the timeline should include the relevant dates corresponding to the ongoing and/or resolved clinical diagnoses in chronological order between the beginning date and the end date. For example, clinical diagnoses that have one or more onset dates and not an equal number of termination dates may be considered ongoing clinical diagnoses… timeline determiner 126 may include the resolved diagnoses and their associated dates on the timeline… timeline determiner 126 may determine that the timeline should include dates associated with historical or current measurements for diagnostic parameters. In some cases, diagnostic parameters and their associated measurements are considered relevant when they have a clinical relation to a clinical diagnosis”. Also see, paragraph [0068]);
--when a relationship exists between the entries within the normalized health data, using an ontological list, automatically generating a relationship map relating the originating medical data with the subsequent relevant medical data (Brooks: paragraph [0009], “presenting clinically relevant information in a manner than can be utilized across various sized user interfaces… while continuing to maintain context and show trends among the patient information… provides an overview of relevant clinical data in a flowsheet that allows for correlation of clinical events, aids in reviewing and assessing patient conditions, and helps determine treatments. In some cases, the technology may be presented as a timeline”, paragraph [0054], “the timeline determiner 126 determines a timeline of contextually and clinically relevant information. In some embodiments, the timeline may be determined based on a set of clinical diagnoses and relevant dates associated with the set of clinical diagnoses”. The Examiner notes a timeline reads on a relationship map under broadest reasonable interpretation), 
	--wherein the relationship map comprises one or more paths connecting originating medical data and subsequent relevant medical data (Brooks: Figures 2-6, paragraph [0011], “first timeline area may have a first indication of a timespan that presents all of or a portion of a determined timeline. The determined timeline may include relevant dates associated with particular events”, paragraph [0068], “the onset date end may be associated with an onset date of the clinical diagnosis, while the termination date end may be associated with a termination date of the clinical diagnosis. In some cases, the duration region will extend from the onset date end horizontally to the termination date end”, paragraph [0098], “the first timeline area includes a vertical set of clinical diagnoses that includes a clinical diagnosis corresponding to the diagnosis event”. The Examiner notes a timeline is a path and teaches what is required);
	--wherein the relationship map comprises selectable medical record entries that, when selected via a client device, causes the system to display the electronic health data corresponding to the selected medical record entry (Brooks: Figure 6, paragraph [0088], “data indicators, such as data indicator 227 and 228 may indicate input locations on the GUI for retrieving additional data using the metadata tags. For example an input (e.g., a mouse click or a touch) at one of the data indicators may recall additional information in the patient EHR relative to the location of the data indicator. For example, if the data indicator is on a duration indicator, then the information recalled may correspond to the clinical diagnosis associated with the duration indicator. In some cases, data indicators may be used to represent and recall particular information about particular events”), […],
	--wherein the relationship map includes a selection mechanism and wherein, in response to receiving a selection of the selection mechanism via the interactive user interface, the subsequent relevant medical data associated with the one of the one or more paths is expanded within the interactive user interface (Brooks: Figures 3-4, paragraph [0010], “additional information about ongoing and/or resolved problems may be accessed via an input, such as a cursor hover, that initiates a pop-up display”, paragraphs [0083]-[0084], “additional information will not be visible until an input is received at the tagged date. In some aspects, the type of additional information recalled may be preconfigured. Upon receiving the input, the metadata tag may be used to recall the additional information, which will then be displayed in a pop-up window… the GUI generator 128 recalls additional information about the date 111 stored in the EHR. The additional information is illustrated as being presented in date pop-up window 150”).
	One of ordinary skill in the art before the effective filing date would have found it obvious to include identifying originating and subsequent medical data to create and display a relationship map as taught by Brooks within the determination and presentation of a problem list as taught by Devarakonda with the motivation of “provide ways for physicians to quickly and easily review historical patient information in an efficient and rapid manner.” (Brooks: paragraph [0006]).
	Devarakonda and Brooks may not explicitly teach (underlined below for clarity):
	--training a machine learning computer system using a training set of dynamic health
record problem lists;
	--generating a practice recommendation via the machine learning computer system as trained based on the normalized health data,
	Haug teaches training a machine learning computer system using a training set of dynamic health record problem lists (Haug: Figure 7, paragraph [0024], “prediction engine is trained using information from a database of medical records”, paragraphs [0064]-[0065], “The EMR 410 may contain a problem list 412 that organizes patient data according to problems”, paragraph [0069], “building and using a BN… a BN 702 is a type of conditional probability model… A BN 702 may be built”, paragraph [0077], “a data set 712 including many sets of patients' data is used to train a BN 702 which is then applied to an individual patient to help the clinician maintain an accurate and current problem list for the individual patient”. Also see, paragraphs [0070]-[0076]. The Examiner notes the EMR database is used to generate a data set to train the Bayesian Network, and contains a problem list and reads on what is required under the broadest reasonable interpretation);
	--generating a practice recommendation via the machine learning computer system as trained based on the normalized health data (Haug: paragraph [0041], “suggest solutions to problems. In particular, the DSS 106 is an expert system that can inspect raw clinical data and propose solutions to problems (that the patient may be experiencing) to clinicians”),
One of ordinary skill in the art before the effective filing date would have found it obvious to include training a machine learning system using a training set and providing suggestions as taught by Haug within the training and use of machine learning to dynamically update a problem list as taught by Devarakonda and Brooks with the motivation of better training the system to use available EHR data to determine a problem list for a patient (Haug: paragraph [0008]).
Devarakonda, Brooks and Haug may not explicitly teach (underlined below for clarity):
--wherein the relationship map comprises the practice recommendation displayed on one of the one or more paths connecting the originating medical data and the subsequent relevant medical data,
Adams teaches wherein the relationship map comprises the practice recommendation displayed on one of the one or more paths connecting the originating medical data and the subsequent relevant medical data (Adams: Figure 4, 6, 9, paragraph [0011], “a graphical user interface including a timeline-based graphical schedule of future patient treatments on a first portion of a displayed timeline... a timeline-based graphical schedule of past patient treatments on a second portion of the displayed timeline, configured to display verified past patient treatments”, paragraph [0039], “The display 200 includes a timeline-based graphical schedule of future patient treatments 210 on the right hand portion of the display and a timeline-based graphical schedule of past patient treatments 220 on the left hand portion of the display”, paragraph [0051], “identifies and graphically presents recommended options for scheduling adjustments on the time schedule display of the graphical user interface 14. At least one alternate sequence of revised patient treatments 304 is graphically provided by the rescheduling assistance engine”, paragraph [0073], “the system requests whether to update the future planned schedule of the infusion planning system at 730. If the user desires to make updates, at 740, the system provides the user a set of option for schedule adjustment”. The Examiner notes recommended adjustments to the treatment schedule are provided as recommendations, additionally scheduled events (i.e., a recommended event) is scheduled and displayed on timeline (i.e., relationship map)),
One of ordinary skill in the art before the effective filing date would have found it obvious to include a recommendation on the relationship map as taught by Adams within the dynamic health record problem list and relationship map as taught by Devarakonda, Brooks and Haug with the motivation of “enhance the efficiency and efficacy of patient treatment” (Adams: paragraph [0041]).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0356270 (hereafter “Devarakonda”; already of record in the IDS), U.S. Patent App. No. 2020/0005916 (hereafter “Brooks”), U.S. Patent App. No. 2008/0133275 (hereafter “Haug”) and U.S. Patent App. No. 20170372441 (hereafter “Adams”) as applied to claim 11 above, and further in view of U.S. Patent App. No. 2012/0239671 (hereafter “Chaudhri”).

Regarding (Original) claim 12, Devarakonda, Brooks, Haug and Adams teaches the limitations of claim 11, and further teaches […]; and providing the patient adjusted health history data to the client device, wherein the patient adjusted health history data includes the relationship map (Devarakonda: paragraph [0004], “output a list of the medical problems from the computerized device”, paragraph [0041], “output a list of the preferred names from the computerized device in item 514”. Also see, paragraphs [0017]-[0020]; Brooks: Figure 2. The Examiner notes a problem reads on an adjusted health history under the broadest reasonable interpretation).
Devarakonda, Brooks, Haug and Adams may not explicitly teach:
--receiving a request for patient adjusted health history data from a client device;
Chaudhri teaches receiving a request for patient adjusted health history data from a client device (Chaudhri: Figure 3, paragraph [0032], “Presentation, as performed by the processor 15, is displaying health information to the requesting user”, paragraph [0060], “a request to generate a problem list that is compliant with a specific standards-based format”. Also see, paragraphs [0019], [0036]-[0038]);
One of ordinary skill in the art before the effective filing date would have found it obvious to include a request for a problem list as taught by Chaudhri with the generation of a problem list as taught by Devarakonda, Brooks, Haug and Adams with the motivation of “improved outcomes for a downstream process or set of downstream processes in the health care industry” (Chaudhri: paragraph [0079]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0356270 (hereafter “Devarakonda”; already of record in the IDS), U U.S. Patent App. No. 2020/0005916 (hereafter “Brooks”), U.S. Patent App. No. 2008/0133275 (hereafter “Haug”), U.S. Patent App. No. 20170372441 (hereafter “Adams”) and U.S. Patent App. No. 2012/0239671 (hereafter “Chaudhri”) as applied to claim 12 above, and further in view of U.S. Patent App. No. 2017/0351754 (hereafter “Devarakonda’754”).

Regarding (Currently Amended) claim 13, Devarakonda, Brooks, Haug, Adams and Chaudhri teaches the limitations of claim 12, and further teaches ranking items based on a relative ranking of the items in the normalized health data, the relative ranking providing a treatment priority indication (Devarakonda: paragraph [0018], “the candidate medical problems are reduced to a final list of the highest ranking medical problems by applying a threshold”, paragraph [0022], “The scoring processes provide supporting evidence (positively or negatively) in terms of the relevancy of the disorders/ diseases to the patient and severity of their clinical concern”. The Examiner notes the breath of “treatment priority indication” reads on severity of the problem); and
--ranking items based on a […] ranking of the items in the normalized health data, […] (Devarakonda: paragraph [0018], “the candidate medical problems are reduced to a final list of the highest ranking medical problems by applying a threshold”, paragraph [0022], “The scoring processes provide supporting evidence (positively or negatively) in terms of the relevancy of the disorders/ diseases to the patient and severity of their clinical concern”).
Devarakonda, Brooks, Haug, Adams and Chaudhri may not explicitly teach (underlined below for clarity):
--ranking items based on a trust ranking of the items in the normalized health data, the trust ranking providing a veracity indication.
Devarakonda’754 teaches ranking items based on a trust ranking of the items in the normalized health data, the trust ranking providing a veracity indication (Devarakonda’754: paragraph [0036], “scoring algorithms may look at temporal or spatial features in the language, while others may evaluate the source of the portion of the corpus of data and evaluate its veracity”).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Devarakonda’754 with teaching of Devarakonda, Brooks, Haug, Adams and Chaudhri since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the algorithm for scoring a trust and providing a veracity indication as taught by Devarakonda’754 for the scoring and ranking of items as taught by Devarakonda, Brooks, Haug, Adams and Chaudhri. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding (Original) claim 14, Devarakonda, Brooks, Haug, Adams, Chaudhri and Devarakonda’754 teaches the limitations of claim 13, and further teaches wherein the practice recommendation includes a suggested follow-up or a suggested clinical determination (Haug: paragraph [0041], “suggest solutions to problems. In particular, the DSS 106 is an expert system that can inspect raw clinical data and propose solutions to problems (that the patient may be experiencing) to clinicians”, paragraph [0099], “suggest a missing value for the target variable (PO2 1012) given the values of the non-target variables”. The Examiner notes this reads on a suggested determination); and 
--wherein obtaining electronic health data includes obtaining data from at least two unrelated medical record databases (Brooks: paragraph [0034], “EHR system 102 may include one or more data stores of health records”).
The motivation to combine is the same as in claim 13, incorporated herein.

Claims 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0356270 (hereafter “Devarakonda”; already of record in the IDS), U.S. Patent App. No. 2020/0005916 (hereafter “Brooks”), U.S. Patent App. No. 2008/0133275 (hereafter “Haug”), U.S. Patent App. No. 20170372441 (hereafter “Adams”), U.S. Patent App. No. 2012/0239671 (hereafter “Chaudhri”) and U.S. Patent App. No. 2017/0351754 (hereafter “Devarakonda’754”) as applied to claims 13 and 18 above, and further in view of U.S. Patent App. No. 2020/0073516  (hereafter “Gold”).

Regarding (Original) claim 15, Devarakonda, Brooks, Haug, Adams, Chaudhri and Devarakonda’754 teaches the limitations of claim 13, but may not explicitly teach de-duplicating a source of truth in the normalized health data; and deprioritizing a resolved issue in the normalized health data.
Gold teaches de-duplicating a source of truth in the normalized health data (Gold: paragraph [0058], “the system may remove redundant problem list entries through one or more methods… Deduplication may involve removing multiple problem list instances that are mapped to the same interface terminology lexical”); and
--deprioritizing a resolved issue in the normalized health data (Gold: paragraphs [0021]-[0022], “treat a problem as "finite" if a clinician would expect it to be resolved”, paragraph [0052], “resolve the problem and also add it to the patient's Past Medical History list”).
One of ordinary skill in the art before the effective filing date would find it obvious to include deduplication and Deprioritization as taught by Gold with the obtaining of health data as taught by Devarakonda, Brooks, Haug, Adams, Chaudhri and Devarakonda’754 with the motivation of “evaluate the present significance of those entries” (Gold: paragraphs [0002]-[0005]).

Regarding (Original) claim 16, Devarakonda, Brooks, Haug, Adams, Chaudhri, Devarakonda’754 and Gold teaches the limitations of claim 15, and further teaches linking normalized health data to one or more source documents (Devarakonda: paragraph [0018], “a candidate medical problem appearing in a certain section of an EMR a numerical score may be generated to reflect presence of the problem in that section. For example, different scores can be given based on terms appearing in different locations”).
The motivation to combine is the same as in claim 15, incorporated herein.

Response to Arguments
Applicant’s arguments filed 03 June 2022, have been fully considered but are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 03 June 2022.

Rejections under 35 U.S.C § 112
Regarding the rejections of claims 2-3 and 13-19, the Examiner has removed the rejection in view of the amendments to the claims.

Rejections under 35 U.S.C § 101
Regarding the rejection of claims 1-20, the Examiner has considered Applicant’s arguments; however, the arguments are not persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Applicant argues:
Applicant respectfully asserts that none of the recited claim limitations fall within one of the three groupings of abstract ideas… None of the recited claim limitations relate to fundamental economic principles, commercial or legal interactions, or managing personal behavior or relationships or interactions between people… Accordingly, none of the pending claim limitations fall within the "certain methods of organizing human activity" grouping of abstract ideas… In fact, the claims of the present invention are similar to the claims provided in Example 39 of the Subject Matter Eligibility Examples: Abstract Ideas (the "Examples") published with the January Guidance… The pending claims similarly recite, among other things, training a cognitive computer system using a training set of dynamic health record problem lists… Thus, for at least the reasons set forth above, none of the pending claims fall within the limited three groupings of abstract ideas.

The Examiner respectfully disagrees.
	It is respectfully submitted, the claims are directed toward collection and organization of data for a user to interact with, which the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. The claims unlike Example 39 are directed toward organizing how a user interacts with health data, which is directed toward an abstract idea.

Applicant further argues:
The subject matter of the pending claims is integrated into a practical application and, thus, are eligible under 35 U.S.C. § 101… the claims recite a practical application of any alleged abstract idea because the claims recite in improvement in technology (e.g., providing an improved event transition model for producing realistic synthetic medical event records for testing various computerized systems). The present specification clearly describes problems with existing technology and how embodiments address these problems to provide improved technology (see, e.g., Paragraphs [0002]-[0005] of the instant application)… the claimed invention provides systems and methods in which a problem list that is created from unorganized and inconsistent data can be organized and presented to a user (a clinician) in a meaningful and understandable manner through the training of a cognitive computer system… the currently pending claims, as amended, also align with Example 37 of the Examples… The subject matter of the claims in the present application similarly recite a specific manner of creating an improved user interface that allows a user to view relevant medical data in an organized fashion (e.g., a relationship map with paths and practice recommendations associated with such paths) and interact with such data (including, for example, expanding relevant medical data included in the map), which allows a user to improve the speed and ease at which they review and interact with displayed medical data

The Examiner respectfully disagrees.
	It is respectfully submitted, the claims as drafted do not recite a technical solution to a technical problem. In particular Applicant’s specification paragraphs [0002]-[0005] do not recite any technical problems, instead the paragraphs recite problems related toward a user needing to manually interact with the clinical data (i.e., user efficiency), which is not a technical problem. The claimed invention may improve upon the abstract idea; however, an improved abstract idea is still an abstract idea. With respect to claim 37, the claimed invention does not improve the user interface. In particular, the claim does not recite any elements which in view of the specification improve the performance of the user interface, instead the user interface of the claims as drafted is related to extra-solution activity of displaying the determined relationships for user interaction. Therefore, as the claims do not improve the performance of the computer, nor do they recite a technical solution to a technical problem the claims do not provide practical application and/or significantly more.

Rejections under 35 U.S.C § 103
Regarding the rejection of claims 1-20, the Examiner has considered Applicant’s arguments; however, the arguments are addressed via the new grounds of rejection as necessitated by amendment. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Applicant further argues:
None of the cited references teach or suggest, "wherein the relationship map comprises a practice recommendation generated via the machine learning computer system as trained, the practice recommendation displayed on one of the one or more paths connecting the originating medical data and the subsequent relevant medical data,"… Further, the timelines taught by Brooks do not include a practice recommendation that is generated via a machine learning computer system. Rather, the timelines taught by Brooks include dates ( e.g., a start date and an end date) and information associated with clinical diagnoses. See, e.g., Paragraphs [0054}-[0059} and FIG. 4, and the information associated with clinical diagnoses is not disclosed as being a recommendation. Rather, as disclosed in Brooks, the information associated with clinical diagnoses are a diagnostic event related to a diagnosis, a symptom, a treatment, etc. Id. Therefore, like Devarakonda, Brooks makes no mention whatsoever of generating a practice recommendation using a machine learning computer system and displaying the practice recommendation on a path included in a relationship map… Even assuming that Haug teaches a computer program that suggests solutions to problems (see, e.g., Paragraph [0041} of Haug), which Applicant does not concede, the solutions taught by Haug are not "displayed on one of the one or more paths connecting the originating medical data and the subsequent relevant medical data," as recited in amended claim 1.

The Examiner respectfully disagrees.
	It is respectfully submitted, the argued limitation is taught by the combination of Brooks, Haug and newly applied Adams. In particular, Brooks teaches the claimed relationship map (see above, but at least Figures 2-6), and further teaches generation of a recommendation (see above, but at least paragraph [0036]). Additionally, Haug teaches generation of the practice recommendation (see above, but at least paragraph [0041]), although the recommendations are not explicitly presented on the relationship map of Brooks, newly applied Adams shows displaying a timeline (i.e., a relationship map) with future scheduled items and recommendations for adjusting future scheduled items (i.e., displaying practice recommendations on a relationship map) and would be obvious to one of ordinary skill in the art to include within Brooks and Haug with the motivation of “enhance the efficiency and efficacy of patient treatment” (Adams: paragraph [0041]). Therefore, in view of the new grounds of rejection Applicant’s argument is unpersuasive.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.L./Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626